DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1451.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of the phrase “the disclosure provides”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "close" in claim 10 is a relative term which renders the claim indefinite. The term " close " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of close is covered by the recitation of “close to the mount portion” recited in claim 10. Further, the drawings only show that the groove 145 is directly adjacent to the mount portion 142, and thus provide no guidance as to what is covered by the recitation of “close to the mount portion”.
Allowable Subject Matter
Claims 1-9 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art appears to be U.S. patent no. 5,899,365 (Eichler et al.), which discloses a dispenser with opposing shell portions (shell-like members 9) with a “notch” (unlabeled) therebetween.  However, in contrast to the structures and function recited in claim 1, the shell-like members 9 of Eichler cooperate with a bottom (base 8) of the container to move the container when the shells are pressed towards each other 

Claims 2-10 depend from claim 1, and thus include the allowable features thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 3,549,055 (Gatland) discloses a clam-shell squeeze housing for an aerosol.
U.S. patent no. 4,177,939 (Thomas) discloses a squeezable container with an outer housing formed in two sections (16a, 16b).
U.S. patent no. 7,175,053 (Simon et al.) discloses a pump dispenser with two laterally actuated elements (40, 50).
U.S. patent no. 7,353,971 (Stradella) discloses a dispenser with two opposed actuator blades (52, 62) moved towards each other to actuate the dispenser.
U.S. patent no. 8,752,543 (Davies et al.) discloses a dispensing device 5 for spraying a fluid into a body cavity comprising a housing 9, a nozzle 11 for insertion into a body cavity, a fluid discharge device 8 moveably housed within the housing 9, the fluid discharge device 9 having a longitudinal axis and comprising a container 30 for storing the fluid to be dispensed and a compression pump having a suction inlet located within the container 30 and a discharge tube 31 extending along the longitudinal axis for transferring fluid from the compression pump to the nozzle 11 and finger operable means moveable transversely with respect to the longitudinal axis of the fluid discharge device to apply a force to the container 30 to move the container 30 along the longitudinal axis towards the nozzle 11 so as to actuate the compression pump.
U.S. patent no. 9,211,994 (Andersen et al.) discloses a container 104 with a shroud 102, which has opposed notches (U-shaped cutouts 128A, 128B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754